Citation Nr: 1033988	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-23 805	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
10 percent for right ankle strain.

2.  Entitlement to an initial disability evaluation in excess of 
10 percent for right knee bipartite patella.

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for thoracolumbar spine strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to February 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Jurisdiction over the Veteran's 
case subsequently was transferred to the Providence, Rhode 
Island, RO.

The Veteran testified regarding this matter at a Travel Board 
hearing before the undersigned Veterans Law Judge in May 2010.  A 
transcript of this hearing has been associated with the claims 
file.

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims unfortunately must be remanded.  Although 
the Board sincerely regrets the delay this will cause, 
adjudication cannot proceed without further development.

Treatment Records

VA has a duty to assist the Veteran in developing his claim.  
This duty includes making reasonable efforts to help him procure 
pertinent records, whether or not they are in Federal custody.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c) (2009).

A statement from Dr. G.U. was received by VA in January 2009.  
This statement included an indication that the Veteran was seen 
in October 2008 at the VA Medical Center (VAMC) in Providence, 
Rhode Island.  At his May 2010 Travel Board hearing, the Veteran 
additionally indicated that he "pretty much" receives all of 
his medical treatment from VA.  No VA treatment records, however, 
are currently before the Board.  In Bell v. Derwinski, 2 Vet. 
App. 611 (1992), the Court held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Requests for the Veteran's treatment records from the 
Providence, Rhode Island, VAMC must be made on remand for this 
reason and because these records are potentially relevant to the 
Veteran's claims.

Medical Examination

VA's duty to assist the Veteran in developing his claim also 
includes providing a contemporaneous medical examination when 
necessary to portray the current state of a service-connected 
disability.  Allday v. Brown, 7 Vet. App. 517, 526 (1995); see 
also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran last was afforded a VA joints examination in August 
2008.  With respect to his right ankle, his reported 
symptomatology included mild, intermittent pain and swelling.  
With respect to his right knee, his reported symptomatology 
included constant, achy pain.  An MRI revealed that his right 
knee medial meniscus and lateral meniscus were normal.

In his April 2009 statement, Dr. G.U. noted that the Veteran was 
service-connected for right bipartite patella.  He then noted 
that the Veteran had been diagnosed as having a vertical tear of 
the posterior horn of the lateral meniscus as well as 
chondrocalcinosis in October 2008 by the VAMC in Providence, 
Rhode Island.  Dr. G.U. further noted that knee surgery was 
required.

The Veteran testified at his May 2010 Travel Board hearing that 
he has experienced increased pain in his right ankle and right 
knee as well as increased swelling in his right ankle since his 
August 2008 VA joints examination.  As such, he indicated it was 
his belief that his right ankle and right knee disabilities had 
gotten worse following the examination.

Dr. G.U.'s April 2009 statement supports the Veteran's testimony 
that his right knee bipartite patella recently has gotten worse.  
Although there is no medical evidence supporting his testimony 
that his right ankle strain recently has gotten worse, the Board 
notes that the Veteran is competent to so testify because he 
personally experienced his symptoms.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The August 2008 VA joints examination therefore may be 
too remote to portray the current nature, extent, and severity of 
either of these disabilities accurately.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for rating 
purposes cannot be considered "contemporaneous").  As such, a 
new VA examination must be scheduled.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (holding that a new examination was required 
after noting that two years had passed since the last VA 
examination and that the Veteran contended his disability had 
increased in severity).

The Board notes that the Veteran has not contended, nor does the 
evidence of record suggest, that his thoracolumbar spine strain 
has gotten worse since the August 2008 VA joints examination.  
However, it is possible that such evidence could be added to the 
claims file on remand, whether in the VA treatment records 
specifically sought or in additional pertinent private treatment 
records identified by the Veteran and subsequently submitted by 
him or obtained on his behalf by VA.  The necessity of scheduling 
another VA examination to assess the current nature, extent, and 
severity of this disability thus should be assessed after all 
forthcoming evidence has been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file the Veteran's treatment 
records from the VAMC in Providence, Rhode 
Island.  All attempts to obtain the 
records must be documented in the claims 
file.  If no such records exist, the 
claims file shall be documented 
accordingly.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file, 
after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

3.  After completion of the above 
development, determine whether a new VA 
medical examination for the Veteran's 
thoracolumbar spine disability is 
warranted.

4.  Next, arrange for the Veteran to 
undergo an appropriate VA medical 
examination to determine the current 
nature, extent, and severity of his right 
knee bipartite patella disability and his 
right ankle strain disability, as well as 
his thoracolumbar spine strain disability 
if warranted.  The claims file shall be 
made available to and reviewed by the 
examiner.  The examiner shall note such 
review, and identify and discuss important 
medical and lay evidence gleaned 
therefrom, in an examination report.  The 
examiner then shall take a detailed 
history from the Veteran regarding his 
symptomatology and describe and discuss 
the evidence of all relevant 
symptomatology.  All indicated diagnostic 
studies and evaluations deemed necessary 
shall be performed, and all findings shall 
be reported in detail.  A complete 
rationale for any opinion expressed shall 
be provided in the examination report.

5.  Finally, readjudicate the Veteran's 
claims.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative, if any, shall be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


